United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-40998
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DONNIES RAY BURNETT,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:01-CR-34-ALL
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Donnies Ray Burnett (Burnett) appeals the sentence imposed

following his guilty-plea conviction for distributing crack

cocaine within 1000 feet of a school in June 2000.     Burnett

argues that the district court erred in including as relevant

conduct for sentencing purposes his subsequent October 2000

arrest for possession of crack cocaine.

     Burnett has not shown that the district court clearly erred

in including the October 2000 offense as relevant conduct; the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40998
                               -2-

offenses were sufficiently connected to warrant a conclusion that

they were part of the same course of conduct.     See United States

v. Ocana, 204 F.3d 585, 589-90 (5th Cir. 2000).

     AFFIRMED.